Main, J.
This was an action of mandamus brought for the purpose of compelling the county commissioners of Snohomish county to repair a certain road. The trial resulted in a judgment dismissing the action, and the plaintiff appeals.
The road in question is between Index and Mineral City, and is in what may be referred to as a remote section of the county. The distance between these two places is approximately nine miles. Seven miles from Index is another place called Galena. The portion of the road more particularly in question is that between Galena and Index. For this distance it follows the left bank of the Skykomish river. The appellant owns *215mining property at Mineral City upon which considerable development work has been done, and it desires the repair of the road in order that it may cause machinery to be taken to its mine, and in turn the ore transported therefrom to the railroad at Index. At or near Mineral City there are a number of other mining properties, upon some of which there has been considerable development work. The valley of the Skykomish is narrow and is not adapted to agricultural purposes. The amount of cleared land in the valley north of Index probably does not exceed fifteen acres, and there are two or three settlers who would be accommodated by the repair of the road.
The road was originally a mining trail, constructed many years ago, and was first used only by pedestrians and pack horses. In time it was widened so as to accommodate vehicles. The county at one time caused it to be surveyed, and from time to time expended money in its improvement until the year 1914, since which time no money has been expended upon it by the county. The road between Galena and Index at places is constructed of puncheon, and follows close to the bank of the river. In the year 1914, owing to high water, a considerable section of the road was destroyed. At the present time, owing to the changing course of the river caused by flood waters, there is approximately a thousand feet of the road that has been entirely obliterated. Logging operations have been conducted on the west hank of the Skykomish and the road has been damaged by these operations, as well as by fires and the flood waters of the river. The respondents were of the opinion that to construct a practical road- between Index and Galena would require a relocation of a considerable portion of it and would cost from thirty to sixty thousand dollars. The statute (Rem. Code, § 5575; P. C. § 5975), defining the duties *216of the county commissioners, among other things, provides :
‘‘ The boards of county commissioners of the several counties in the state shall have general supervision over the roads in their respective counties. They must cause to be opened and worked such roads as are necessary for public convenience, which have been laid out and established according to law. . . .”
By this statute it is made the duty of the county commissioners to open and work such roads “as are necessary for public convenience.” Without deciding, it will be assumed that the duty of opening and working roads is ministerial in its nature and in a proper case the commissioners may be required to perform such duty by writ of mandamus. The statute, however, goes further and only makes it the duty of the commissioners to open and work roads which are necessary for public convenience. The determination of the question as to whether the improving of a road is necessary for public convenience necessarily involved the exercise of a discretion. Among things which the commissioners should take into consideration would be the needs of other roads in the county, the cost of the improvement, the practicability of reconstructing the road, the extent of the use of it were it repaired, the amount of funds available, and so forth. The trial court found “that the road from Index to Galena as heretofore surveyed and laid out by the county engineer in 1891, or any subsequent survey, is not practicable or feasible; that there are only about fifteen acres of agricultural land between Index and Galena; that such road constructed to accommodate mining operations was near the bank of the river and that excessive floods have changed the course of the river and completely obliterated some three miles of the yoad, and that to relocate and reconstruct such road *217from Index to Galena over any practicable route would cost from thirty thousand to sixty thousand dollars.” The road has not been repaired or in a passable condition for vehicles since 1914, and, as already pointed out, no county money has been expended upon it since that time.
Taking into consideration all the facts in the record, which have been given careful attention, we are in accord with the opinion of the trial court that the commissioners in failing to improve and reconstruct the road did not act in an arbitrary manner, but that, under the facts, they should not be required by mandamus to do the work which is sought to be required of them in this action. It cannot be said that the commissioners arbitrarily or capriciously refused to repair a road which was necessary for public convenience.
The judgment will be affirmed.
Parker, C. J., Holcomb, Tolman, and Mitchell, JJ., concur.